Citation Nr: 1721652	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss since July 16, 2010.

2.  Entitlement to an increased rating for residuals of shell fragment wounds to the  right shoulder and arm.

3.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from March 1969 to September 1970. His military decorations include the Combat Action Ribbon and the Purple Heart. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2011 decisions of the Baltimore, Maryland, Regional Office (RO). In November 2014, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO). A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In October 2007, the Veteran filed a claim of service connection for a shoulder disorder and noted that he was treated in Vietnam. The RO, however, construed this as a claim for secondary service connection. The Veteran has a service connected disability for residuals of shell fragment wounds, including but not limited to the right shoulder with retained metallic foreign bodies. The Veteran's October 2007 application is a claim for an increased rating. The matter will therefore be REMANDED for correct adjudication. 

The Veteran also filed a claim of service connection for a low back disorder. He has not been provided a VA examination for this disorder. Given the extensive nature of his shell fragment wounds, an examination is necessary to determine whether his back complaints were caused by service, were caused or aggravated by his service-connected shell fragment wound residuals, or are themselves a residual of the shell fragment wounds.

At his December 2014 DRO hearing, the Veteran indicated that his hearing loss had worsened. The DRO stated that he would schedule the Veteran for a new VA audiological examination but the examination was never scheduled. Therefore, remand is necessary.

The case is REMANDED for the following action:

1.  Adjudicate the issue of an increased rating for residuals of shell fragment wounds to the right shoulder and arm.

2.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his low back disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's low back disorder was caused by service.

b.  whether the Veteran's low back disorder was caused by his service-connected residuals of shell fragment wounds to the right face, right shoulder and arm, left arm, right buttock and thigh with retained metallic foreign bodies.

c.  whether the Veteran's low back disorder was aggravated by his service-connected residuals of shell fragment wounds to the right face, right shoulder and arm, left arm, right buttock and thigh with retained metallic foreign bodies.

d.  whether the Veteran's low back disorder is a residual of his service-connected residuals of shell fragment wounds to the right face, right shoulder and arm, left arm, right buttock and thigh with retained metallic foreign bodies.

The examiner's attention is drawn to the following:

*April 1969 service treatment records (STRs) stating that the Veteran had complaints of back pain, no history of any back disorder, and that he was prescribed hot soaks and a balm, but was seen 4 days later for continued complaints. No diagnosis was advanced. VBMS Entry 11/19/2013, p. 14.

*September 1970 physical examination for service separation. VBMS Entry 11/19/2013, p. 27-28.

*July 1971 VA examination describing the nature of the Veteran's shell fragment wounds.

*Private treatment records reflecting surgery for herniated lumbar disc in January 1994 and indicating disc degeneration. VBMS Entry 11/12/2009.

*Private treatment records which indicate complaints of back pain and which include a November 2009 record stating that the Veteran was injured in service and had shrapnel in his hip. VBMS Entry 3/11/2010, p. 5, 11.

*November 2011 private magnetic resonance imaging (MRI) report of the lumbar spine indicating symptoms of chronic low back pain and right leg radiculopathy and stating that the Veteran had spondylosis, dextroscoliosis, and stenosis. VBMS Entry 11/17/2011.

*December 2011 VA Form 9 where the Veteran reported constant low back pain.

*November 2014 DRO hearing testimony where the Veteran stated that he believed his back disorder was caused by the shell fragments and shrapnel resulting from the grenade in service, that he has had back complaints since service, and that he has had two back surgeries since service. VBMS Entry 12/29/2014.

3.  Schedule the Veteran for a VA audiological examination to obtain an opinion as to the current nature of his right ear hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




